DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021  has been entered.

Claim Status

Claim 1 and 10 are amended.
No claims are canceled.
No new claims are added. 
Claims 1-18 are presented for examination.



Response to Arguments


	Regarding applicant’s argument presented on page 9 that Kontola does not disclose, “adjusting, by the serving node, the content transmission bit rate for content to is be transmitted to the user device based on the calculated probable content transmission error rate, the calculated probable packet loss rate”. 
	In response, the examiner respectfully points out that, Kontola as explained in Par. 0035 discloses that outage data includes packet loss rate, block error rate (by definition block error rate is defined as the ratio between the total number of blocks transmitted in a given message and the number of blocks in that message received in error; a measure of the quality of a data transmission, i.e. therefore it is related to determination error rate in data transmission. 
Par. 0058, fig. 6-9 discloses that, transmission bit rate is adjusted based on outage region, par. 0073 and fig. 9 further explains that based on known information about outage region where throughput within the network outage region is known to be reduced but it is non-zero, the transmission bit rate is reduced, since the transmission bit rate is reduced based on estimation of reduced throughput in outage region using the outage data, where outage data includes content transmission error rate, the packet loss rate as explained above, content transmission bit rate for content to be transmitted is adjusted based on the planned or projected content transmission error rate, the estimated probable packet loss rate.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 


Claims 1-7, and 10-16 are rejected on the ground of nonstatutory non-obvious type double patenting over corresponding claims as mapped in table below of U.S. Patent No. 10433007. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows: 
Instant Application No. 16/588,942
U.S. Patent No. 10433007
Claims 1 and 7 maps to 
Claim 1 
Claim 2 maps to 
Claim 2
Claim 3 maps to
Claim 4
Claim 4 maps to
Claim 5
Claim 5 maps to
Claim 6
Claims 6 maps to
Claim 7




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 12, and 15-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kontola et al. (US 20100121977), in view of O'Reilly et al. (US 20100178928), in further view of Denny et al. (US 20100128664).

Regarding claim 1, Kontola discloses, A method of adapting a content transmission bit rate for a user device having Global Positioning System (GPS) (par. 0022 discloses adaptation of data rate provided among devices within the network, par. 1438 discloses subscriber devices may include geo-location capabilities. Geo location capabilities may include conventional facilities, such as GPS facilities located in subscriber devices), the method comprising:
receiving, by a serving node, GPS coordinates and differential coordinates
from the user device (Fig. 1 and par. 0030 discloses that wireless base station is in communication with client devices 105, i.e. client devices are registered with based device for communication, Par. 0045 discloses that self-locator 205 module of serving , the serving node associated with a user of the user device Par. 0030 discloses network 101 having plurality of client devices, Par. 0030 discloses network 101 having serving nodes (servers), Par. 0035 discloses network customers or users, i.e. serving nodes are serving (associated with) network customers or users on their client devices), and the serving node located at a premises of the user (par. 0032 discloses network 101 may be a wireless local area network (WLAN) that comprises a streaming sever (i.e. serving node), e.g. WLANs are based on 802.11 standard allows users to move around the coverage area, often a home, school, office building, that gives users the ability to move around within the area and remained connected);
using, by the serving node, the speed of the user device to calculate a probable content transmission error rate and a probable packet loss rate (Par. 0045-0048 discloses that self-locator 205 of client device calculates speed of client mobile device 105, based on that information, serving node determines that client device will soon be facing network outage, Par. 0035 discloses outage data comprises various network signal coverage factors such as throughput bit arte of data sent through network 101, packet loss rate);
adjusting, by the serving node, the content transmission bit rate for content to is be transmitted to the user device based on the calculated probable content transmission error rate, the calculated probable packet loss rate (Par. , and
causing, by the serving node, to transmit the content to the user device based on the adjusted content transmission bit rate (par. 0058 discloses, fig. 6-9 discloses various example of adjusting content for transmission rate in order to compensate for expected content arrival rate during the outage of connection in order to render content at normal rate during the outage time, and once outside of outage zone, transmission rate adjusted to accommodate the previous normal content bit rate so that expected content arrival bit rate at client device is expected to be normal outside of outage zone).
Kontola does not disclose, serving node calculating a speed of the user device based on received GPS data, and determining a closest server to the user device currently based on the GPS data of the user device in current time, and adjusting content transmission bit rate for content to be transmitted to the user device based on closest server, cause the closest server to transmit the content to the user device.   
O'Reilly discloses, serving node calculating a speed of the user device based on received GPS data (par. 0030 discloses GPS 280 and AMS 270 (i.e. serving node, as disclosed in par. 0029, fig. 2, AMS 270 can be a server or network node) is used to locate user 200 and users direction and user’s speed, i.e. serving node determines a speed of the user device based on GPS location data, i.e. in order to determine the speed of the object GPS coordinates and differential coordinates is 
determining a closest server to the user device currently based on the GPS data of the user device in current time (par. 0031 The AMS 270 may determine a movement vector of the mobile device 200' in step S310, which indicates the future movement and location of the mobile device 200', and determine the location of base stations in the vicinity of the user's predicted future location in step S320, user 200' was originally within the area covered by base station 220, par. 0032 discloses, AMS 270 knows when user 200' passes from one base station boundary to another and/or from one Mobile Switching Center area to another, i.e. serving node determines user’s current location based on GPS data and determines its proximity to the nearest base station in current time, and continues to determine mobile device current location as mobile device moves). 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola, using the teaching of serving node calculating the speed of user device using received GPS data, and determines a closest server to the user device based on GPS data, as taught by O'Reilly, to use GPS in order to determine location of user and guarantee resources is available to provide service to users, as disclosed in par. 0003 
Kontola in view of O'Reilly does not disclose, adjusting content transmission bit rate for content to be transmitted to the user device based on closest server, cause the closest server to transmit the content to the user device.
Denny discloses, adjusting content transmission bit rate for content to be transmitted to the user device based on closest server (par. 0037 discloses, When the user enters a WiFi network, the user can connect to the WiFi network and download the content at a higher data rate and/or in a different format for higher quality, i.e. adjusting the transmission bit rate for content based on determination of the user being closer to Wi-Fi access point (i.e. server) par. 0045 discloses user enters the coverage area of a WiFi network from a cellular network, the user handset can connect to the WiFi network and receive content over the WiFi network), cause the closest server to transmit the content to the user device (par. 0056 discloses, intelligent routing of a content delivery request from end point 402 (i.e. client device as disclosed in par. 0049), determine an optimal/preferred content delivery serving element and route request to an optimal/preferred SDF (i.e. serving element or node serving the network, as shown in fig. 4 networks 204 and 302) that can serve the end point 402. In one example, an optimal/preferred SDF can be determined based in part on the distance between the end point 402 and the SDF, i.e. determining which of the server is closer to the end user device and cause that server to deliver the content, i.e. server serving Wi-fi v/s cellular networks). 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of O'Reilly, using the teaching of adjusting content transmission bit rate for the content based on closest server, cause the closest server to transmit the content to the user device, as taught by Denny, to seamlessly and efficiently deliver content to user as disclosed in Denny par. 0010.

Regarding claim 3, the method of claim 1, 
Kontola further discloses, further comprising adjusting, by the serving node, a frame resolution for the content to be transmitted to the user device (Par. 0062 discloses that resolution is modified).

Regarding claim 6, the method of claim 1, 
Kontola further discloses, further comprising adjusting, by the serving node, a number of frames per second for the transmitted content to the user device (Par. 0062 discloses that frame rate is modified).

Regarding claim 7, the method of claim 1, 
Kontola further discloses, further comprising adjusting, by the serving node, an expected packet arrival rate for the content arriving at the user device (par. 0049 discloses when mobile client device exits the outage zone, the client mobile device senses that network signal is within normal quality range and notifies it to the server, in response, server adjusts content to normal bit rate, such that the prior bit rate level (i.e. expected bit rate level) is achieved, par. 0069 discloses increasing the transmission bit rate (i.e. expected bit rate for receiving content at receiver) therefore adjusting an expected bit rate for the content arriving at the user device), wherein the expected packet arrival rate is determined from an actual packet arrival rate measured over a time period (par. 0049 further discloses  when client mobile device exits the outage region, the network signal is normal again, at this point client mobile device sense this (i.e. to determine the normal status of network signal definitively 

Regarding claim 8, the method of claim 1, 
Kontola in view of O'Reilly in further view of Denny further discloses, wherein adjusting, by the serving node, the content transmission bit rate is further based on a condition of the user device (Denny par. 0042 discloses  adapt and modify the content based on end device capabilities, i.e. condition of end user device ).

Regarding claim 10, Kontola discloses, A system to adapt a content transmission bit rate for a user device having Global Positioning System (GPS) (Par. 0003 discloses adjusting transmission bit rate of the content based on geographical position of a client mobile device, par. 0031 discloses client device having GPS), the system comprising:
a serving node to which the user device is registered (par. 0032 discloses single computer server functioning as streaming server, geo-prediction server that is connected with network 101, par. 0046 discloses client device is sending updates to geo-prediction server 103, i.e. client devices are registered with server computer server functioning as streaming server, geo-prediction server), the serving node associated with a user of the user device (par. 0031 discloses client device 105 being cellular telephone, personal digital assistant, a laptop computer, i.e. client device being personal devices, therefore users of personal client device 105 are associated with client device 105, the client device are communicating with network 101, network 101 is comprising a streaming server, geo-prediction server (i.e. serving node), associated with client device as client device are connected with network 101), and the serving node located at a premises of the user (par. 0032 discloses network 101 may be a wireless local area network (WLAN) that comprises a streaming sever (i.e. serving node), e.g. WLANs are based on 802.11 standard allows users to move around the coverage area, often a home, school, office building, that gives users the ability to move around within the area and remained connected); the serving node comprising:
a network communication module (par. 0036, fig. 16, discloses network interface 1602) configured to:
receive GPS coordinates and differential coordinates from the user device (Par. 0046 discloses that client device is periodically sending GPS coordinates, latitude/longitude i.e. client device sends constant updates of GPS locations (GPS coordinates) at different interval (differential coordinates) to serving node), wherein the network communication module is at least one of: a Wi-Fi port, a Bluetooth port,  a cable port, a femtocell port (par. 0032 discloses network 101 can be wireless local area network, i.e. serving is connected to local area network using Wi-Fi port), and an Ethernet port (par. 0032 discloses network 101 can be wireless local area network, i.e. serving is connected to local area network using Wi-Fi port); and
a processor configured to:
use the speed of the user device to calculate a probable content transmission error rate and a probable packet loss rate (Par. 0045-0048 discloses that self-locator 205 of client device calculates speed of client mobile device 105, based on that information, serving node determines that client device will soon be facing network outage, Par. 0035 discloses outage data comprises various network signal coverage factors such as throughput bit arte of data sent through network 101, packet loss rate);
adjust the content transmission bit rate for content to be transmitted to the user device based on the calculated probable content transmission error rate, the calculated probable packet loss rate (Par. 0058 discloses that transmission bit rate is adjusted based on predicated outage, prediction is made based on information regarding mobile device speed, Par. 0035 discloses network outage factors such as network throughput bit rate, packet loss rate), and
transmit the content to the user device based on the adjusted content transmission bit rate (Par. 0048 discloses that when it is determined that client device is facing outages, bit rate presently being used to transmit the content to client device should be modified, then as per determination streaming server begins sending content at the modified bit rate, par. 0058 discloses, fig. 6-9 discloses various example of adjusting content for transmission rate in order to compensate for expected content arrival rate during the outage of connection in order to render content at normal rate during the outage time, and once outside of outage zone, transmission rate adjusted to accommodate the previous normal content bit rate so that expected content arrival bit rate at client device is expected to be normal outside of outage zone)..
Kontola does not disclose, serving node calculating a speed of the user device based on received GPS data, and determining a closest server to the user device currently based on the GPS data of the user device in current time, and adjusting content transmission bit rate for content to be transmitted to the user device based on closest server, cause the closest server to transmit the content to the user device.   
O'Reilly discloses, serving node calculating a speed of the user device based on received GPS data (par. 0030 discloses GPS 280 and AMS 270 (i.e. serving node, as disclosed in par. 0029, fig. 2, AMS 270 can be a server or network node) is used to locate user 200 and users direction and user’s speed, i.e. serving node determines a speed of the user device based on GPS location data, i.e. in order to determine the speed of the object GPS coordinates and differential coordinates is required (i.e. difference between two time stamp location events) received from mobile device),  
determining a closest server to the user device currently based on the GPS data of the user device in current time (par. 0031 The AMS 270 may determine a movement vector of the mobile device 200' in step S310, which indicates the future movement and location of the mobile device 200', and determine the location of base stations in the vicinity of the user's predicted future location in step S320, user 200' was originally within the area covered by base station 220, par. 0032 discloses, AMS 270 knows when user 200' passes from one base station boundary to another and/or from one Mobile Switching Center area to another, i.e. serving node determines user’s current location based on GPS data and determines its proximity to the nearest base 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola, using the teaching of serving node calculating the speed of user device using received GPS data, and determines a closest server to the user device based on GPS data, as taught by O'Reilly, to use GPS in order to determine location of user and guarantee resources is available to provide service to users, as disclosed in par. 0003 
Kontola in view of O'Reilly does not disclose, adjusting content transmission bit rate for content to be transmitted to the user device based on closest server, cause the closest server to transmit the content to the user device.
Denny discloses, adjusting content transmission bit rate for content to be transmitted to the user device based on closest server (par. 0037 discloses, When the user enters a WiFi network, the user can connect to the WiFi network and download the content at a higher data rate and/or in a different format for higher quality, i.e. adjusting the transmission bit rate for content based on determination of the user being closer to Wi-Fi access point (i.e. server) par. 0045 discloses user enters the coverage area of a WiFi network from a cellular network, the user handset can connect to the WiFi network and receive content over the WiFi network), cause the closest server to transmit the content to the user device (par. 0056 discloses, intelligent routing of a content delivery request from end point 402 (i.e. client device as disclosed in par. 0049), determine an optimal/preferred content delivery serving element and route request to an 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of O'Reilly, using the teaching of adjusting content transmission bit rate for the content based on closest server, cause the closest server to transmit the content to the user device, as taught by Denny, to seamlessly and efficiently deliver content to user as disclosed in Denny par. 0010.

Regarding claim 12, Kontola meets the claim limitations as set forth in claim 3. 

Regarding claim 15, Kontola meets the claim limitations as set forth in claim 6. 

Regarding claim 16, Kontola meets the claim limitations as set forth in claim 7. 

Regarding claim 17, Kontola in view of O'Reilly in further view of Denny meets the claim limitations as set forth in claim 8. 

Claim 2 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kontola et al. (US 20100121977), in view of O'Reilly et al. (US 20100178928), in further .

Regarding claim 2, the method of claim 1, 
Kontola further discloses, wherein the differential coordinates include a change in distance over time (Par. 0046 discloses that client device may be moving around and it is periodically sending GPS coordinates, latitude/longitude to serving node i.e. client device sends constant updates of GPS locations (GPS coordinates) at different interval (differential coordinates) to serving node which indicates change in distance and travel direction of mobile device from serving node).
Kontola in view of O'Reilly in further view of Denny does not disclose, said differential coordinates includes change in elevation over time.
Farris discloses, said differential coordinates includes change in elevation over time (Par. 0080 discloses that when mobile device sends location data to premises map subsystem 110, location data sent from mobile device to premises map subsystem includes data representative of an elevation of the mobile device, US 20090325606).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of O'Reilly in further view of Denny, with teaching of differential coordinates including changing in elevation over time, as taught by Farris, to expand the reach and/or usability of mobile devices for accessing services, associated with specific geographic location as disclosed in Farris, par. 0002.

Regarding claim 11, Kontola in view of O'Reilly in further view of Denny in further view of Farris meets the claim limitations as set forth in claim 2. 

Claims 4-5, and 13-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kontola et al. (US 20100121977), in view of O'Reilly et al. (US 20100178928), in further view of Denny et al. (US 20100128664), in further view of Mitchell (US 7840220).

Regarding claim 4, the method of claim 1, 
Kontola does not disclose, further comprising adjusting, by the serving node, a packet size for the transmitted content to the user device.
Mitchell discloses, further comprising adjusting, by the serving node, a packet size for the transmitted content to the user (Column 2 line 60-64 discloses that of fading of signal condition is determined based mobile device position and speed, Column 8 line 12-25 discloses that packet size is determined and selected based on such condition).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of O'Reilly in further view of Denny, by teaching of adjusting the packet size for transmitted content, as taught by Mitchell, to improve the chances of delivering data with varying signal condition as disclosed in Mitchell Column 8 line 12-25.

Regarding claim 5, the method of claim 1, 
Kontola does not disclose, further comprising adjusting, by the serving node, a transmission interval per frame for the transmitted content to the user device.
Mitchell discloses, further comprising adjusting, by the serving node, a transmission interval per frame for the transmitted content to the user device (Column 2 line 60-64 discloses that of fading of signal condition is determined based mobile device position and speed, Column 8 line 12-25 discloses that signal strength can be varied by modifying the packet time spreading, transmit payload interleaving time intervals).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of O'Reilly in further view of Denny,  using teaching of adjusting a transmission interval per frame for the transmitted content to the user device, as taught by Mitchell, to improve the chances of delivering data with varying signal condition as disclosed in Mitchell Column 8 line 12-25.

Regarding claim 13 Kontola in view of O'Reilly in further view of Denny in further view of Mitchell meets the claim limitations as set forth in claim 4. 

Regarding claim 14 Kontola in view of O'Reilly in further view of Denny in further view of Mitchell meets the claim limitations as set forth in claim 5. 

Claims 9, and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable Kontola et al. (US 20100121977), in view of O'Reilly et al. (US 20100178928), in further view of Denny et al. (US 20100128664), in further view of Khanal (US 9356824).

Regarding claim 9, the method of claim 8, 
Kontola in view of O'Reilly in further view of Denny further discloses, wherein the condition of the user device comprises supported content formats by the user device (Denny, par. 0070 discloses format of the content delivered to end point can be customized based on characteristic of the end point (i.e. end user device)). 
Kontola in view of O'Reilly in further view of Denny does not disclose, wherein the condition of the user device comprises transport layer protocol used by the user device.
 Khanal discloses, wherein the condition of the user device comprises transport layer protocol used by the user device (column 6, line 33-47 discloses server device capable of communicating packets to another network devices, packets may be communicated between servers, traffic management device, and client devices, packets are formatted according to TCP/IP and may also be formatted using another transport protocol such as SCTP, UDP, IPX/SPX, token ring, and link, i.e. content is provided based on transport layer protocol used by the user devices).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of O'Reilly in further view of Denny, by teaching of condition of user device comprises transport layer protocol used by user device, in order to deliver the content to variety of client devise with different characteristics and capabilities as disclosed in Khanal (Col. 1, lines 22-35).

Regarding claim 18, Kontola in view of O'Reilly in further view of Denny in further view of Khanal meets the claim limitations as set forth in claim 9. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423